J. B. McPHERSON, District Judge.
The exceptions to the first, fourth, fifth, sixth, and seventh specifications of objection to the bankrupt’s discharge are overruled. The exceptions to the second, third, eighth, and ninth specifications are sustained, on the ground that the averments contained therein are too vague and indefinite; but the objecting creditors, or either of them, are permitted to amend these specifications on or before April 1st. If such amendments are made, and no exceptions to the specifications as amended are filed on or before April 6th, the clerk will refer all the specifications to the referee for speedy action and report thereon. If no amendments are made, the clerk will make a similar order of reference concerning the first, fourth, fifth, sixth, and seventh specifications.